The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim status: claims 1-20 are pending in this Office Action.  

DETAILED ACTION 

Claim Rejections - 35 USC § 112
The following is a quotation of the second paragraph of 35 U.S.C. 112:
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1, 8, 15 contain the phrases “frequently”, “likely”. These phrases are not defined in the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


	
 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre- AIA  35 U.S.C. 103(a) are summarized as follows: 	1. Determining the scope and contents of the prior art. 	2. Ascertaining the differences between the prior art and the claims at issue. 	3. Resolving the level of ordinary skill in the pertinent art. 	4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336)

Regarding to claim 1: 
Gilbert teaches A method comprising:
by first program instructions executing on a first computing system ([0011] Methods, systems, and computer program products for multipath Shortest-Path-First (SPF) computations)
	generating, for each computing system of a plurality of computing systems, a metric representing a cost of performing maintenance on the computing system for which the metric is generated ([0026] For each distributed computing system facility in a portfolio, a productive spend metric is generated based on normalization of each of the infrastructure resources of the respective distributed computing system facility by the associated cost for providing those infrastructure The productive spend metrics for the distributed computing system facilities are compared to enable decisions to be made regarding the relocation and/or deployment of resources, and/or workload among the distributed computing system facilities in the portfolio. [0040] metrics for the resource with the cost associated with making the workload of the resource available in the distributed computing system to determine the productive spend metric for the resource. [0044] The productive spend metric … cost associated with providing the space resource, cooling utilization … cooling capacity (e.g., total amount of cooling provided by a cooling resource), and cost associated with providing the cooling resource. Note: metrics with the cost associated with resource, power, cooling amount of cooling needed to cool the resource during operation (cost in maintenance) is a metric representing a cost of performing maintenance on the computing system)
distributing workload among said plurality of computing systems in dependence upon the metric (([0026] The productive spend metrics for the distributed computing system facilities are compared to enable decisions to be made regarding the relocation and/or deployment of resources, and/or workload among the distributed computing system facilities in the portfolio. [0038] the resource management node 150 determines (block 400) a productive spend metric based on utilization of the resource and cost associated with making the resource available in the distributed computing system … controls (block 402) relocation of workload of selected ones of the resources between the plurality of distributed computing systems based on the productive spend metrics determined for the selected ones of the resources),

Bennah teaches wherein the workload is distributed more frequently to computing systems of the plurality of computing systems that have a lower represented cost of performing maintenance than computing systems of a plurality of computing systems that have a higher cost of performing maintenance ([0016] cascading failover of blade servers in a data center … preventive maintenance. Fig. 4 [0070] If the data processing cost (334) of the transfer is less than (328) the value of the transfer cost threshold (332), the system management server (152) carries out the transfer (314) of the workload (211) to the subsequent replacement blade server (115). If the data processing cost (334) of the transfer is not less than (326) the value of the transfer cost threshold (332), the system management server (152) does not carry out the transfer (314) of the workload (211). [0069] determining (336) the cost (334) of the transfer … a cost (344) of powering down the initial replacement blade server, a cost (346) of starting execution of the workload on the subsequent replacement blade server)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Bennah and apply them on the teachings of Gilbert to further implement distributing workload among said plurality of computing systems in dependence upon the metric, wherein the workload is 
Regarding to claims 8, 15:
[Rejection rational for claim 1 is applicable].
Regarding to claim 2:
the method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost performing maintenance on the computing system further comprises:
identifying, for each of the plurality of computing systems, a geographic location of the computing system (Gilbert [0052] A determination (block 604) is made whether the estimates of productive spend metrics satisfy a defined rule. [0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
identifying, for each of the plurality of computing systems, a geographic location of the computing system (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule until the defined rule is satisfied. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
weighting a value of the metric in dependence upon the geographic location of the computing system and a ruleset specifying weights for geographic locations (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule until the defined rule is satisfied. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system)
Regarding to claim 4:
The method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost of performing maintenance on the computing system further comprises:
identifying, for each of the plurality of computing systems, a location of the computing system within a data center (Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system [0063] resource metrics that include resource utilization, available resource capacity, and resource costs for a data center facility location. [0064] The data centers are geographically dispersed …)
weighting a value of the metric in dependence upon the location of the computing system within a data center and a ruleset specifying weights for locations of computing systems within a data center ((Gilbert [0054] determine whether the estimates of productive spend metrics satisfy the defined rule. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system [0063] resource metrics that include resource utilization, available resource capacity, and resource costs for a data center facility location.[0064] The data centers are geographically dispersed …)
Regarding to claim 6:
The method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost of performing maintenance on the computing system further comprises:
identifying, for each of the plurality of computing systems, one or more components of the computing system (Gilbert fig. 6, [0052] the resource management node 150 generates (block 600) a relocation scenario for relocating selected physical host machines (or other physical or virtual resources) from cabinets of a first one of the distributed computing systems to cabinets of a second one of the distributed computing systems. [0038] the resource management node 150 determines (block 400) a productive spend metric based on utilization of the resource. [0063] The resources include a power system, cabinet space (e.g., rack space), cooling system, compute processing devices (e.g., resource score Rx), network communication devices (e.g., Mbps), data storage devices (TB), % virtualized (e.g., virtual machines hosted on physical host machines), etc)
weighting a value of the metric in dependence upon the identified components of the computing system and a ruleset specifying weights for components of the computing systems within a data center (Gilbert [0038] the resource management node 150 determines (block 400) a productive spend metric based on utilization of the resource and cost associated with making the resource available in the distributed computing system … controls (block 402) relocation of workload of selected ones of the resources between the plurality of distributed computing systems based on the productive spend metrics determined for the selected ones of the resources [0063] The resources include a power system, cabinet space (e.g., rack space), cooling system, compute processing devices (e.g., resource score Rx), network communication devices (e.g., Mbps), data storage devices (TB), % virtualized (e.g., virtual machines hosted on physical host machines), etc. [0054] determine whether the estimates of productive spend metrics satisfy the defined rule. ([0053] defined rules may relate to providing a defined tier level for the distributed computer system, a geographic location of the distributed computer system) 
Regarding to claims 9, 16:
[Rejection rational for claim 2 is applicable].
Regarding to claims 11, 18:
[Rejection rational for claim 4 is applicable].
Regarding to claims 13, 20:
[Rejection rational for claim 6 is applicable].

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Rabinovich (US 6167427).
Regarding to claim 3:
Gilbert-Bennah teaches The method of claim 2, wherein identifying a geographic location of the computing system includes one of:
identifying the geographic location of the computing system in dependence upon a management group to which the computing system assigned (Gilbert fig. 6, [0052] the resource management node 150 generates (block 600) a relocation scenario for relocating selected physical host machines (or other physical or virtual resources) from cabinets of a first one of the distributed computing systems to cabinets of a second one of the distributed computing systems)
Gilbert-Bennah does not explicitly disclose identifying the geographic location of the computing system in dependence upon the hostname series of the computing system.
Rabinovich teaches identifying the geographic location of the computing system in dependence upon the hostname series of the computing system 
identifying the geographic location of the computing system in dependence upon a management group to which the computing system assigned (Rabinovich, Col 3 “the decision on the number and placement of replicas is made within the network … replicas being created and deleted as demand and geographic origins of requests change”);
identifying the geographic location of the computing system in dependence upon an Internet Protocol (‘IP’) address of the computing system (Rabinovich, Col 3 “the decision on the number and placement of replicas is made within the network …”. Col 2 “mappings between host name and IP address seldom change in the DNS scheme”); and
identifying the geographic location of the computing system in dependence upon Global Position Satellite (‘GPS’) data of the computing system (Rabinovich, Col 14 “Orbiting satellite servers may also be included, either in terrestrial regions or in one or more satellite-only regions”).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Rabinovich and apply them on the teachings of Gilbert-Bennah to further implement identifying the 
Regarding to claims 10, 17:
[Rejection rational for claim 3 is applicable].

Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Christenson (US20140269742).
Regarding to claim 5:
Gilbert-Bennah teaches The method of claim 1 wherein generating, for each of the plurality of computing systems, the metric representing the cost of performing maintenance on the computing system
Gilbert-Bennah does not explicitly disclose receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system.
Christenson teaches receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system (Christenson, [0048] hierarchy 500, however, may reduce costs by allowing the distributed switch to accommodate greater number of sub-switches as well as increase a user may specify a surrogate level configuration [0059] “compute attribute scores for each of the plurality of nodes … The attributes may include any general network performance metric, for example wait time, throughput, and bandwidth. The attributes and weights may be default values defined by the surrogate module 222, or may be user-selected”. Note: Zhu teaches metric of cost values associate with network paths. Note: wait time, throughput, and bandwidth is also a cost. See Spec [0023] a serviceability metric that indicates a higher ease of serviceability (a lower cost of serviceability).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Christenson and apply them on the teachings of Gilbert-Bennah to further implement receiving, for at least one of the plurality of computing systems, user input specifying a value of the metric for the computing system.  One would be motivated to do so because in order to improve better system and method to provide the attributes and weights may be default values defined by the surrogate module 222, or may be user-selected (Christenson, [0059]).
Regarding to claims 12, 19:
[Rejection rational for claim 5 is applicable].

Claims 7, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert (US20160080482), in view of Bennah (US20140173336), further in view of Alshinnawi (US20140164812)
Regarding to claim 7:
Gilbert-Bennah teaches The method of claim 6, wherein each of the plurality of computing systems is distributed the workload proportional to the represented cost of performing maintenance on the computing system for which the metric is generated (Fig.5, [0040] When combining the utilization metrics for the resource with the cost associated with making the workload of the resource available in the distributed computing system to determine the productive spend metric for the resource, the operations may include multiplying (block 504) each of the utilization metrics for the resource by the cost associated with making the workload of the resource available in the distributed computing system 300 to generate scaled utilization metrics. The scaled utilization metrics can then be combined (block 506) to determine the productive spend metric for the resource) and 
Gilbert-Bennah does not explicitly disclose identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system.
Alshinnawi teaches wherein identifying, for each of the plurality of computing systems, one or more components of the computing system further comprises:
Alshinnawi teaches identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system (Alshinnawi, [0015] “the sequence powers on devices according to their identified 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to take the teachings of Alshinnawi and apply them on the teachings of Gilbert-Bennah to further implement identifying one or more components in dependence upon vital product data (‘VPD’) stored in memory of the computing system.  One would be motivated to do so because in order to improve better system and method to obtaining vital product data (Alshinnawi, [0015]).
Regarding to claims 14:
[Rejection rational for claim 7 is applicable].

Conclusion
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN VAN DOAN whose telephone number is (571)272-4317.  The examiner can normally be reached on M-F: 8:00am-5-00pm.
 can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIEN V DOAN/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449